Citation Nr: 0313001	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The veteran had active service from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied increased evaluations for hemorrhoids and 
duodenal ulcer.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claims, as set out in 
an internal development memorandum (of which the veteran was 
advised in March 2003), as follows: 

1.  Contact the veteran to ascertain whether 
he has any additional medical evidence, 
information, or further argument, to present 
in support of his claims of entitlement to 
increased evaluations for hemorrhoids and 
for duodenal ulcer.  Inform him that it 
would be particularly helpful if he could 
provide information about any treatment 
recently received or of recent 
hospitalizations for these conditions.  Any 
additional evidence provided by the veteran 
should be associated with the file, and any 
indication from the veteran that he has no 
additional evidence, information, or 
argument to present should be documented for 
the record.  If the veteran provides 
additional information in the form of the 
names, addresses, and approximate dates of 
treatment by any health care providers, VA 
or non-VA, he should execute any necessary 
authorizations, and the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment.  
It is specifically requested that the 
veteran's VA clinical and hospitalization 
records dated from January 2000, forward, be 
obtained.
2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to evaluate the 
nature and extent of his service-connected 
hemorrhoids and duodenal ulcer.  Please send 
the claims folder to the examiner(s) for 
review.  The examiner should note all of the 
veteran's complaints related to his 
hemorrhoids and duodenal ulcer and identify 
all clinical manifestations.  

Regarding hemorrhoids, the examination 
report should note whether there are any 
hemorrhoids present, and should specifically 
indicate whether the disability is 
manifested by large or thrombotic 
hemorrhoids, whether the hemorrhoids are 
irreducible, whether there is excessive or 
redundant tissue, or whether there is any 
indication that the condition is productive 
of frequent recurrences.  Any indication of 
persistent bleeding and the presence or 
absence of secondary anemia or fissures 
should also be noted.  

With respect to the duodenal ulcer, the 
examination report should include reference 
to any indications or lack thereof of anemia 
and weight loss.  The frequency and duration 
of any incapacitating episode of duodenal 
ulcer should also be discussed.  The 
complete rationale for any opinion(s) or 
conclusion(s) expressed should be provided.

A review of the file reflects that VA medical records dated 
from 1998 to 2002 were obtained, and that VA examinations 
were conducted for the veteran in April 2003.  However, it 
appears that additional development is warranted.  
Specifically, the record reflects that the veteran is in 
receipt of Social Security benefits, and that records of such 
a decision by the Social Security Administration have not 
been obtained for the file.  Accordingly, this remand will 
serve to obtain any additional evidence available so that 
adjudication can be undertaken with the benefit of a complete 
record. 

The Board also notes that on May 1, 2003, just prior to the 
Board's determination as to whether all the requested 
evidence had been obtained and its consideration of the claim 
on appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where the 
RO failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The veteran should be contacted at 
his address in Caldwell, Texas, to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
claims of entitlement to increased 
evaluations for hemorrhoids and for 
duodenal ulcer.  Inform him that it would 
be particularly helpful if he could 
provide information about any treatment 
recently received, or of recent 
hospitalizations for these conditions.  
Any additional evidence provided by the 
veteran should be associated with the 
file, and any indication from the veteran 
that he has no additional evidence, 
information, or argument to present 
should be documented for the record.  If 
the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any private health care 
providers, he should execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment.  (It appears that VA treatment 
records current through September 2002 
have already been obtained).

3.  Ask the Social Security 
Administration for any medical records 
and decisions reached in any claims filed 
by the veteran for Social Security 
disability benefits.

4.  After the RO undertakes review of the 
pending claims, to include consideration 
any additional evidentiary development, 
the appellant and the appellant's 
representative should be provided with an 
SSOC which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2002 SSOC.  An appropriate period of time 
should be allowed for response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


